Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that the claimed ‘text mining engine’ is interpreted as software (paragraph 0049) explains the text mining engine has an application programming interface (API). 
This non-final is in response to the application filed on 10/09/2020. 
Claims 1-20 are pending. Claims 1, 8 and 15 are independent claims.

Drawings
The drawings filed on 10/09/2020 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maskevich (US Application: US 20160275180, published: Sep. 22, 2016, filed: May 20, 2015) in view of Baessler et al (US Application: US 2010/0174713, published: Jul. 8, 2010, filed: Jan. 8, 2009) and further in view of in view of DaBoll-.

With regards to claim 1. Maskevich teaches a method (Fig. 11: a computer based method that uses a processor and memory to execute logic/instructions), comprising: 

providing, … the unstructured text to a text mining engine that operates a text mining pipeline …, the text mining pipeline including a dynamic attribute extraction process (paragraph 0034: text is mined for information that includes semantic relationship content and attribute content); 

determining, by the text mining engine, entities in the unstructured text (paragraph 0034: entities/objects are determined from the text); 

determining, by the text mining engine utilizing the entities in the unstructured text and as part of the dynamic attribute extraction process, a relationship pattern consisting of an object, a predicate, and a subject (paragraph 0034: relationship patterns are identified to produce triplets that include object, predicate and subject content), wherein the determining the relationship pattern comprises: 

identifying the predicate in the unstructured text by matching one of the entities with a predefined entity in a utility authority file (paragraph 0034: entities are recognized by 

locating the object of the entities that is in close proximity to and that precedes the predicate in the unstructured text (paragraph 0034, Fig 5, paragraph 0107: relationships having a sequence of ‘o’, ‘p’, ‘s’ can be included as a triplet such that an object/’o’ that comes prior to the predicate ‘p’); 

identifying the subject which is a value or regular expression that is in close proximity to and that follows the predicate in the unstructured text (paragraph 0034, Fig  5, paragraph 107: relationships having a sequence of ‘o’, ‘p’, ‘s’ can be included as a triplet such that a subject ‘s’ follows the predicate ‘p’); and 

creating a triplet containing the object, the predicate, and the subject, the triplet representing the relationship pattern (paragraph 0107: a triplet having ‘o’, ‘p’, and ‘s’ is created and stored for subsequent search/retrieval); 

applying, by the text mining engine, an action to the triplet, wherein the action comprises obtaining the value from the unstructured text or translating the regular expression (Fig. 5, paragraph 0105: triplet relationship includes the values extracted from the text); 

assigning or attaching the value or a result from the translating to the entity as a dynamic attribute of the entity (Fig. 5, paragraph 0105: the values are assigned to the triplets and can be referenced via ID); and 

returning, … on the user device, the dynamic attribute of the entity (Fig 7: the user device can provide to the user a highlight of dynamic attribute/values that have been annotated).

However Maskevich does not expressly teach … receiving, from an application on a user device through an annotation service provided by an artificial intelligence (AI) platform, a request for information on unstructured text; providing, by the annotation service, the unstructured text to a text mining engine that operates a text mining pipeline on the AI platform, …; returning, through the annotation service to the application ….

Yet Baessler et al teaches … receiving, from an application on a user device through an annotation service provided by an …  platform, a request for information on unstructured text; providing, by the annotation service, the unstructured text to a text mining engine that operates a text mining pipeline on the … platform, …; returning, through the annotation service to the application …. (Fig. 3, paragraphs 0019 and 0020: a request initiates a text analysis/mining service and the result of the service is sent back as tagged/annotated form. It is noted that the plugin/application on the user device is considered an ‘enterprise’ application hosted on an enterprise system/device within 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maskevich’s ability to run a text mining process to produce and return annotation results back to the user, such that the text mining process can be initiated based upon a request for information on the text and the results of the text mining/analysis is provided back to the user’s application, as taught by Baessler et al. The combination would have allowed Maskevich to have allowed a user to easily retrieve more information about term/terms encountered in a web page (Baessler et al, paragraph 0002). 

However the combination does not expressly teach the annotation service is provided by an artificial intelligence (AI) platform.

Yet DaBoll-Lavoie et al teaches the annotation service is provided by an artificial intelligence (AI) platform (paragraph 0075: analysis for recognizable objects/terms can be through the use of machine learning algorithms to identify more important objects).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maskevich and Baessler et al’s ability to implement a text analysis with mining to perform annotations such that the analysis would have further included AI algorithms, as taught by DaBoll-Lavoie et al. The combination would have 

With regards to claim 2. The method according to claim 1, Maskevich teaches wherein the determining the entities in the unstructured text comprises dynamically recognizing entities of interest in the unstructured text based on rules that define contexts for the entities of interest (paragraph 0046, 0052 and 0071: data extracted are a result of extraction rules used to identify the data/objects/entities).

With regards to claim 3. The method according to claim 2, Maskevich teaches further comprising: persisting the entities of interest dynamically recognized from the unstructured text in a data structure (paragraph 0072 the entities/information objects are persisted in the form of storage as RDF graph representation).

With regards to claim 4. The method according to claim 1, Maskevich teaches wherein the determining the entities in the unstructured text comprises extracting named entities in the unstructured text through a named entity extraction process (paragraph 0072: entities extracted include named entities such as ‘Bill Gates’).

With regards to claim 6. The method according to claim 1, Maskevich teaches further comprising: classifying the unstructured text utilizing at least the dynamic attribute of the entity (Fig. 4, ref 400: the unstructured text is classified into different information objects).

With regards to claim 7. The method according to claim 1, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the application comprises an enterprise application hosted by an enterprise system operating in an enterprise computing network, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8. the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches a system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for: receiving, from an application on a user device through an annotation service provided by an artificial intelligence (AI) platform, a request for information on unstructured text; processing the unstructured text through a text mining pipeline on the AI platform, the text mining pipeline including a dynamic attribute extraction process; determining entities in the unstructured text; determining, utilizing the entities in the unstructured text and as part of the dynamic attribute extraction process, a relationship pattern consisting of an object, a predicate, and a subject, wherein the determining the relationship pattern comprises: identifying the predicate in the unstructured text by matching one of the entities with a predefined entity in a utility authority file; locating the object of the entities that is in close proximity to and that precedes the predicate in the unstructured text; identifying the subject which is a value or regular expression that is in close proximity to and that follows the predicate in the unstructured text; and creating a triplet containing the object, the predicate, and the subject, the triplet representing the relationship 

With regards to claim 9. The system of claim 8, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the determining the entities in the unstructured text comprises dynamically recognizing entities of interest in the unstructured text based on rules that define contexts for the entities of interest, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 10. The system of claim 9, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the stored instructions are further translatable by the processor for: persisting the entities of interest dynamically recognized from the unstructured text in a data structure, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 11. The system of claim 8, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the determining the entities in the unstructured text comprises extracting named entities in the unstructured text 

With regards to claim 13. The system of claim 8, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the stored instructions are further translatable by the processor for: classifying the unstructured text utilizing at least the dynamic attribute of the entity, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 14. The system of claim 8, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the application comprises an enterprise application hosted by an enterprise system operating in an enterprise computing network, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

With regards to claim 15. the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for: receiving, from an application on a user device through an annotation service provided by an artificial intelligence (AI) platform, a request for information on unstructured text; processing the unstructured text through a text mining pipeline on the AI platform, the text mining pipeline including a dynamic attribute extraction process; determining entities in the unstructured text; determining, utilizing the entities in the unstructured text and as part 

With regards to claim 16. The computer program product of claim 15, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the determining the entities in the unstructured text comprises dynamically recognizing entities of interest in the unstructured text based on rules that define contexts for the entities of interest, as similarly explained in the rejection of claim 2, and is rejected under similar rationale..

With regards to claim 17. The computer program product of claim 16, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the instructions are 

With regards to claim 18. The computer program product of claim 15, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the determining the entities in the unstructured text comprises extracting named entities in the unstructured text through a named entity extraction process, as similarly explained in the rejection of claim 4, and is rejected under similar rationale..

With regards to claim 20. The computer program product of claim 15, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the stored instructions are further translatable by the processor for: classifying the unstructured text utilizing at least the dynamic attribute of the entity, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maskevich (US Application: US 20160275180, published: Sep. 22, 2016, filed: May 20, 2015) in view of Baessler et al (US Application: US 2010/0174713, published: Jul. 8, 2010, filed: Jan. 8, 2009) in view of DaBoll-Lavoie et al (US Application: US 2019/0108274, published: Apr. 11, 2019, filed: Oct. 3, 2018) and further in view of Christodoulopoulos et al (US Patent: 10896222, issued: Jan. 19, 2021, filed: Jun. 28, 2017).

With regards to claim 5. The method according to claim 1, the combination of Maskevich, Baessler et al and DaBoll-Lavoie et al teaches wherein the determining the entities in the unstructured text, as similarly explained in the rejection of claim 1 above, and is rejected under similar rationale.

However the combination does not expressly teach … comprises: accessing a utility dictionary storing predefined named entities; and extracting the named entities from the unstructured text by matching words in the unstructured text with the predefined named entities in the utility dictionary.

Yet Christodoulopoulos et al teaches accessing a utility dictionary storing predefined named entities; and extracting the named entities from the unstructured text by matching words in the unstructured text with the predefined named entities in the utility dictionary (Fig 2, column 7, lines 36-45: a predefined named entity set can be included and referenced as a dictionary to match words from unstructured text against).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Maskevich, Baessler et al and DaBoll-Lavoie et al’s ability to determine and extract entities based upon a domain reference such that the domain reference could have been a dictionary having stored predefined named entities as taught by Liang et al. The combination would have allowed Maskevich, Baessler et al 

With regards to claim 12. The system of claim 8, the combination of Maskevich, Baessler et al, DaBoll-Lavoie et al and Christodoulopoulos teaches wherein the determining the entities in the unstructured text comprises: accessing a utility dictionary storing predefined named entities; and extracting the named entities from the unstructured text by matching words in the unstructured text with the predefined named entities in the utility dictionary, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 19. The computer program product of claim 15, the combination of Maskevich, Baessler et al, DaBoll-Lavoie et al and Christodoulopoulos teaches wherein the determining the entities in the unstructured text comprises: accessing a utility dictionary storing predefined named entities; and extracting the named entities from the unstructured text, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.
 by matching words in the unstructured text with the predefined named entities in the utility dictionary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thione et al (US Application: US 2007/0073533): This reference teaches segmenting documents into text portions and extracting named entities and semantic relationships from the text portions.
Klintsov et al (US Application: US 20080294978): This reference teaches displaying annotated semantical relation data.
Hopkins et al (US Application: US 2014/0188917): This reference teaches storing and disseminating knowledge contained in specification documents.
Liang et al (US Patent: 8725739): This reference teaches a predefined entity store having named entities.
Michalak et al (US Patent: 9535902): This reference teaches entity resolution using attributes from structured and unstructured data.
Whang et al (US Patent: 9672251):  This reference teaches fact extraction from documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178